Citation Nr: 0818698	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right upper extremity diabetic peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent 
for left upper extremity diabetic peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity diabetic peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity diabetic peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Cleveland, Ohio, which granted service connection for 
diabetes mellitus type II.  In the February 2004 Statement of 
the Case, the RO granted service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
diabetes mellitus, assigning each a 10 percent disability 
rating as of July 2, 2002.  The veteran appeals to the Board 
for higher initial evaluations.

The veteran also appealed issues of increased ratings for 
residuals of a left tibia fracture and partial ankylosis of 
the right fifth finger, both rated as noncompensably 
disabling.  The veteran withdrew those claims in a September 
2004 statement.  They are no longer before the Board.  

The veteran has repeatedly requested a total disability 
rating due to individual unemployability.  The RO has 
deferred this claim pending the resolution of the increased 
ratings issues.  The matter of TDIU is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected diabetic peripheral 
neuropathy of the right upper extremity has been manifested 
by mild incomplete paralysis, with diminished grip strength 
and diminished pin prick, light touch and position sensation. 

2.  The veteran's service-connected diabetic peripheral 
neuropathy of the left upper extremity has been manifested by 
mild incomplete paralysis, with diminished grip strength and 
diminished pin prick, light touch and position sensation.

3.  The veteran's service-connected diabetic peripheral 
neuropathy of the right lower extremity has been manifested 
by no more than mild incomplete paralysis of the common 
peroneal nerve, with loss of sensation to pin prick, light 
touch and position, with burning and tingling.

4.  The veteran's service-connected diabetic peripheral 
neuropathy of the left lower extremity has been manifested by 
no more than mild incomplete paralysis of the common peroneal 
nerve, with loss of sensation to pin prick, light touch and 
position, with burning and tingling.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for diabetic peripheral neuropathy of the right upper 
extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an initial evaluation greater than 10 
percent for diabetic peripheral neuropathy of the left upper 
extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2007).

3.  The criteria for an initial evaluation greater than 10 
percent for diabetic peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

4.  The criteria for an initial evaluation greater than 10 
percent for diabetic peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

A letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was also 
provided Quartuccio compliant notice in August 2005, followed 
by readjudication in August and December 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a February 2004 Statement of 
the Case of the RO.  The veteran has continued to submit 
additional evidence pertaining to his claim throughout the 
appeals process.  The Board finds that the notice provided 
adequately informed the veteran of the evidentiary burdens 
and that he had an opportunity to participate fully in the 
development of the issues.  The Board concludes that any 
error to the veteran was not harmful.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
July 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The July 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 10 percent each for his peripheral neuropathy of 
the upper and lower extremities.  For the reasons that 
follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Upper extremities

The veteran's upper extremity peripheral neuropathy has been 
rated by the RO under Diagnostic Code (DC) 8515.  See 38 
C.F.R. § 4.124a (2007).  Under Diagnostic Code 8515, where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted for the major hand and a 60 percent 
for the minor hand.  Incomplete, severe paralysis warrants 
assignment of a 50 percent evaluation for the major hand and 
a 40 percent for the minor hand; incomplete, moderate 
paralysis warrants assignment of a 30 percent rating for the 
major hand and a 20 percent for the minor hand; and 
incomplete mild paralysis warrants assignment of a 10 percent 
evaluation for either hand.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  
Stedman's Medical Dictionary defines paresis as partial or 
incomplete paralysis.  Stedman's Medical Dictionary 1316 
(27th ed. 2000).

The Board has reviewed the record and finds that the 
veteran's upper extremity neuropathies do not rise to a 
higher level, thereby warranting an increased rating. 

At a November 2002 VA compensation examination, the veteran 
reported having numbness and tingling in his hands, and took 
medication for such.  The examiner noted that the medication 
was effective.  EMG testing indicated that he had moderate 
peripheral neuropathy.  

In January 2004, it was noted that he had good bilateral 
radial pulses and was absent light touch in both hands and 
decreased strong touch below the elbows.  Vibratory sense was 
decreased.  

A June 2004 EMG of the upper extremities indicated that the 
veteran had carpal tunnel and nerve entrapment.  These 
conditions have not been service connected, but their 
manifestations have not been distinctly separated from the 
veteran's symptoms.  In light of the Board's conclusion, 
remand for clarification is not necessary.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

At his March 2005 VA examination, the veteran complained of 
diminished sensation in his hands.  On examination, he was 
found to have diminished pin prick sensation to the wrist 
level with grip strength of 4 out of 5.  This would indicate 
slightly diminished strength.  As noted above, the veteran 
was not noted to have abnormal or atrophied muscle bulk or 
tone.  His reflexes were normal in both arms.  The examiner 
characterized his neuropathy as mild.

At his July 2007 VA examination, the veteran's reflexes were 
2+ on both sides at the biceps, triceps, brachioradialis and 
finger levels.  The veteran had normal muscle bulk and tone.  
He had decreased, but present, sensation to pin prick, light 
touch and position.  The veteran's VA treatment records and 
private treatment records reflect no additional symptoms.

The veteran's primary complaints regarding his upper 
extremities appear to be diminished grip strength and 
sensation.  The veteran's symptoms are not reported to impair 
the veteran's ability to accomplish the activities of daily 
living.  His subjective complaints and functional loss appear 
to be fairly constant during the period on appeal.  While the 
November 2002 EMG indicated moderate peripheral neuropathy, 
the remaining characterizations of his disability indicate 
mild symptomatology.  The veteran does not have any of the 
symptoms required for a higher rating, such as hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence, ape hand, pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of the middle finger, an inability to make a fist; 
the index and middle fingers remain extended, an inability to 
flex the distal phalanx of thumb, defective opposition and 
abduction of the thumb, weakened wrist flexion, or pain with 
trophic disturbances.  In light of the foregoing, the Board 
finds that the assessments indicating mild impairment to 
outweigh the assessment indicating moderate impairment.  As 
such, the Board finds that the veteran's upper extremity 
peripheral neuropathy is manifested by mild incomplete 
paralysis, with diminished grip strength and diminished pin 
prick, light touch and position sensation.  The criteria for 
a higher rating are not met.  See 38 C.F.R. § 4.124a.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent for 
either upper extremity have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Lower Extremities

The veteran's lower extremity peripheral neuropathy has been 
rated by the RO under Diagnostic Code 8522.  See 38 C.F.R. § 
4.124a (2007).  

Diagnostic Code 8522 allows for the assignment of ratings for 
musculocutaneous nerve (superficial peroneal) disorders.  See 
38 C.F.R. § 4.124a.  A noncompensable rating is assigned when 
there is evidence of incomplete paralysis with only mild 
impairment, a 10 percent rating is assigned when there is 
moderate impairment, and a 20 percent rating is assigned when 
there is incomplete paralysis with severe impairment.  Id.  A 
30 percent rating may not be assigned unless there is 
evidence of complete paralysis of the nerve causing eversion 
of the foot.  Id.  In order for a higher rating to be 
assigned, the veteran's peripheral neuropathy of the lower 
extremities would have to rise to a severe level of 
incomplete paralysis.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Other 
potentially relevant Diagnostic Codes include DC 8520, for 
the sciatic nerve, DC 8521, for the external popliteal nerve 
(common peroneal), DC 8524, for the internal popliteal nerve 
(tibial), DC 8525, for the posterior tibial nerve, and DC 
8526, for the anterior crural nerve.  See 38 C.F.R. § 4.124a.  

Under Diagnostic Code 8521, complete paralysis encompasses, 
among other symptoms, anesthesia covering the entire dorsum 
of the foot and toes.  At the veteran's March 2005 VA 
examination, the veteran had diminished sensation to the 
level of the calves, and reported difficulty sensing 
position.  The examiner indicated that there was some loss of 
range of motion in the ankle, At the veteran's July 2007 VA 
examination, the veteran complained of burning and tingling 
in his feet, with loss of sensation.  The veteran was unable 
to feel pain, light touch or position in his feet.  
Furthermore, the veteran underwent an August 2007 EMG which 
identified latencies in the sural, peroneal and tibial 
nerves.  The common peroneal nerve (also called the common 
fibular nerve) and the tibial nerve form the terminal 
division of the sciatic nerve.  Stedman's Medical Dictionary 
1194 (27th ed. 2000).  The common peroneal nerve branches 
into the deep and superficial peroneal and sural nerves.  

DC 8521 addresses paralysis of the entire foot and the 
peroneal and sural nerves.  DC 8520, for the sciatic nerve, 
is relevant, but as it does not address the sensory changes 
present in this case, the Board finds that it is less 
analogous than DC 8521.  DC 8524 and 8525 address the 
internal popliteal (tibial) nerve and posterior tibial nerve 
and rate based on muscle dysfunction, which is not present in 
this case.  In light of the evidence, the Board finds that DC 
8521 to be more closely analogous to the veteran's symptoms 
than DC 8522, which addresses loss of eversion, or any other 
potentially applicable Diagnostic Code.  

The ratings under DC 8521 are as follows: a 10 percent 
evaluation requires mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8521.  A 20 percent evaluation requires moderate 
incomplete paralysis.  Id.  A 30 percent evaluation requires 
severe incomplete paralysis.  Id.  A 40 percent evaluation 
requires complete paralysis of the external popliteal nerve 
(common peroneal), with foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  Id.  

As discussed above, the term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic 
Code 8515.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.  

The veteran has reported burning and tingling in his feet at 
both his March 2005 and July 2007 VA examinations.  He has 
been found to have diminished or lost sensation in his feet 
to pinprick, light touch and position.  The veteran reports 
using a cane and occasionally falls due to his inability to 
sense the position of his feet.  He has retained his reflexes 
at the knee and ankle levels.  He has normal muscle bulk and 
tone.  His gait, balance and station were normal on 
examination.  The March 2005 VA examiner described the 
veteran's disability as mild in severity.  The veteran's VA 
treatment records and private treatment records show the 
veteran's complaints of pain and loss of sensation, but there 
are no references to further losses of muscle or reflex 
dysfunction.  The Board finds, therefore, that the veteran's 
symptoms are wholly sensory.  Theoretically, the rating, at 
most, is limited to a maximum moderate level.  See 38 C.F.R. 
§ 4.124a, supra. 

The evidence shows that the veteran's symptoms are wholly 
sensory with only one of the criteria for a maximum rating.  
The veteran does not have foot drop and slight droop of the 
first phalanges of all toes, the inability to dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost, or abduction of foot lost, adduction weakened.  

A November 2002 examination reports numbness and tingling in 
the lower extremities.  The veteran indicated that his 
symptoms worsened with prolonged walking and standing.  The 
Board notes that while the examiner did perform a sufficient 
examination for diagnosis, the examination was not adequate 
for ratings purposes as the assessments of functional 
impairment in distribution of sensation loss, evaluation of 
reflexes and motor strength were not performed.  An 
electromyelogram study was interpreted to show moderate 
peripheral neuropathy.  The study indicated absent right 
sural sensory latency response, delayed right peroneal 
response and slowed latency tibial motor response.  

The veteran's private treatment from M.K., M.D., shows mild 
symptoms.  At his initial visit to M.K., the veteran 
complained of numbness in his legs.  The veteran was found to 
have diminished pinprick sensation in his lower legs.  The 
veteran complained of sciatica in November 2003.  He had no 
complaints of weakness or numbness in his extremities in May 
2005.  

The veteran had a January 2004 VA consult examination.  The 
veteran again had some loss of sensation to pinprick, light 
touch and vibration below the knees.  The veteran retained 
strong touch sensation.  The examiner referenced bilateral 
EMGs of the lower extremities that showed mild to moderate 
neuropathy.  

A March 2005 EMG study showed mild impairment.  The veteran's 
bilateral sural and left peroneal nerve responses were 
normal.  The right peroneal showed some reduced motor 
response.  

The veteran's neuropathy was described as mild at his March 
2005 VA examination.  The veteran walked with a limping, 
antalgic gait.  He had diminished sensation to light touch 
and pinprick and reported loss of position sense.

The preponderance of the evidence shows that the veteran's 
lower extremity peripheral neuropathy has been of mild 
severity throughout the period on appeal.  The veteran's 
subjective complaints have been consistent and comprised of 
loss of sensation and tingling and pain in his feet.  The 
veteran has been without organic changes, including atrophy, 
as a result of his neuropathy.  The sole assessment of 
moderate neuropathy is on the basis of an EMG, without the 
benefit of a full examination.  The remaining evaluations, 
such as the January 2004 and March 2005 VA examinations, 
assess mild to moderate or mild symptoms.  The veteran has 
only one of the symptoms listed in DC 8521 for a maximum 
rating.  The Board finds that the veteran's lower extremity 
peripheral neuropathy is of mild severity.  As such, the 
Board concludes that the criteria for a rating in excess of 
10 percent have not been met.  See 38 C.F.R. § 4.124a.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent for 
either lower extremity have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As the veteran will receive the same rating under DC 8521 for 
mild incomplete paralysis of the common peroneal nerve as he 
does under his current rating under DC 8522, the Board finds 
that there is no prejudice to the veteran in reassigning his 
diagnostic code.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right upper extremity diabetic peripheral neuropathy is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
left upper extremity diabetic peripheral neuropathy is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
right lower extremity diabetic peripheral neuropathy is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
left lower extremity diabetic peripheral neuropathy is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


